ITEMID: 001-90998
LANGUAGEISOCODE: ENG
RESPONDENT: EST
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: KANGUR v. ESTONIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: The applicant, Mr Kalev Kangur, is an Estonian national who was born in 1968 and lives in Tallinn. He is represented before the Court by Mr M. Susi and Mr M. Hääl, lawyers practising in Tallinn.
The applicant was director general of the Estonian Land Board (Maa-amet) at the material time. On 18 August 2005 a criminal investigation was opened in respect of a number of land transactions involving the acquisition by private persons of plots of land covered by the rules on nature protection and the exchange of these plots for more valuable land owned by the State.
On 1 October 2006 the applicant was charged with abuse of his official position and taking a bribe. On 3 October 2006 he was taken into custody. His detention was authorised by the Harju County Court (maakohus) on 5 October 2006. On 25 October 2006 the Tallinn Court of Appeal (ringkonnakohus) dismissed an appeal by the applicant. That decision was not subject to appeal.
On 28 November 2006 the public prosecutor dismissed a request by the applicant for release. On 11 December 2006 a similar request was dismissed by the Harju County Court. The applicant's release was ordered by the public prosecutor on 21 December 2006.
In the meantime, the applicant appealed to the Supreme Court (Riigikohus), arguing that the provision of the Code of Criminal Procedure (Kriminaalmenetluse seadustik) by which no appeal lay against a County Court decision concerning detention was unconstitutional. On 17 January 2007 the Supreme Court declined to examine the complaint on the merits as in accordance with the Constitution, the Convention and its case-law, it could do so only if the applicant had no other judicial remedy. However, in the case at hand he had had such remedies: his complaint against the County Court decision authorising his detention had been examined by the Court of Appeal and his subsequent request for release had been examined by the County Court.
On 23 January 2007 the Harju County Court, at the public prosecutor's request, suspended the applicant from serving as the director general of the Land Board for the duration of the criminal proceedings. On 15 February 2007 the Tallinn Court of Appeal upheld the decision, finding that his suspension had been lawful and well-founded as his continuing service would have adverse effects on the criminal proceedings. The Court of Appeal noted:
“... [S]uspension from office in the present case is a proportionate remedy as it is possible for [the applicant] to continue the commission of analogous criminal offences (on ... võimalik jätkata analoogsete kuritegude toimepanemist) specifically in connection with the post he holds; cooperation between [the applicant] and his subordinates is also complicated as the subordinates are witnesses in the present case.
...
The Court of Appeal finds that as criminal offences relating to abuse of power are involved, remaining in service in the same post would enable the suspect to continue the commission of criminal offences of the same kind (võimaldab ... samalaadsete kuritegude toimepanemist jätkata). ...”
That decision was not subject to appeal.
Article 141 § 1 of the Code of Criminal Procedure (Kriminaalmenetluse seadustik) provides as follows:
“A suspect or accused shall be suspended from office at the request of the Public Prosecutor's Office and on the basis of an order of a preliminary investigation judge or a court ruling if:
(1) he or she may continue to commit criminal offences (võib jätkuvalt toime panna kuritegusid) in the event that he or she remains in office;
(2) his or her remaining in office may prejudice the criminal proceedings.”
